FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                        February 2, 2017
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                        No. 16-2259
                                                (D.C. No. 2:15-CR-03690-RB-1)
LEON HOMERO HERNANDEZ,                                     (D. N.M.)

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before KELLY, EBEL, and LUCERO, Circuit Judges.
                  _________________________________

      Leon Homero Hernandez accepted a plea agreement with an appeal waiver and

pleaded guilty to several drug offenses. After he was sentenced to 84 months in

prison, he appealed. The United States has moved to enforce the appeal waiver under

United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

      Mr. Hernandez’s counsel filed a response indicating that she could find no

defects in the waiver to render it unenforceable. We gave Mr. Hernandez the

opportunity to respond, see Anders v. California, 386 U.S. 738, 744 (1967), but have


      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
received nothing from him. The docketing statement reveals that “Mr. Hernandez

feels that he received too much time.” Docketing Statement at 4.

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” 359 F.3d at 1325. Our independent review of the

record, see Anders, 386 U.S. at 744, does not reveal any non-frivolous arguments

regarding the enforceability of the waiver.

      First, we consider the scope of the waiver. Hahn, 359 F.3d at 1325. The plea

agreement provides that Mr. Hernandez “waives the right to appeal [his]

conviction(s) and any sentence, including any fine, at or under the maximum

statutory penalty authorized by law.” Mot. to Enforce, Exh. 1 at 8. Mr. Hernandez’s

84-month sentence was well under the 20-year and 40-year statutory maximum

sentences for his crimes, so this waiver covers any arguments he might want to make

about the length of his sentence.

      We next consider whether the waiver was knowing and voluntary. Hahn,

359 F.3d at 1325. In evaluating this factor, we generally examine the language of the

plea agreement and the adequacy of the Fed. R. Crim. P. 11 plea colloquy. Id. It is

Mr. Hernandez’s burden “to provide support for the notion that he did not knowingly

and voluntarily enter into his plea agreement.” Id. at 1329.

      The plea agreement represented that the plea was voluntary and not the result

of any force, threats, or promises not disclosed therein. In addition, the waiver

                                              2
paragraph represents that the appeal waiver was knowingly accepted. And just

before his signature, Mr. Hernandez again acknowledged that no extraneous promises

or inducements were made, nor were any threats or force employed. Similarly,

during the plea colloquy Mr. Hernandez informed the district court that he was

pleading guilty of his own free will, not due to any extraneous promises or force. His

counsel summarized the appeal waiver, confirming for the court that Mr. Hernandez

waived the right to appeal his convictions and sentence, except as to the issue of

ineffective assistance of counsel. Mr. Hernandez confirmed his understanding of his

counsel’s summary. In short, this record fails to support any non-frivolous argument

that the waiver was not knowing and voluntary.

      Finally, we consider whether enforcing the waiver would result in a

miscarriage of justice. Id. at 1325, 1327. A miscarriage of justice occurs “[1] where

the district court relied on an impermissible factor such as race, [2] where ineffective

assistance of counsel in connection with the negotiation of the waiver renders the

waiver invalid, [3] where the sentence exceeds the statutory maximum, or [4] where

the waiver is otherwise unlawful.” Id. at 1327 (internal quotation marks omitted).

None of these conditions is apparent from the record before the court. We recognize

that defendants often allege ineffective assistance of counsel. But even if

Mr. Hernandez is dissatisfied with his counsel’s performance in connection with the

waiver, allegations of ineffective assistance generally should be raised in a 28 U.S.C.

§ 2255 proceeding rather than on direct appeal. See United States v. Galloway,

56 F.3d 1239, 1240 (10th Cir. 1995) (en banc). “This rule applies even where a

                                           3
defendant seeks to invalidate an appellate waiver based on ineffective assistance of

counsel.” United States v. Porter, 405 F.3d 1136, 1144 (10th Cir. 2005); see also

Hahn, 359 F.3d at 1327 n.13.

      For these reasons, we determine that it is “wholly frivolous” for

Mr. Hernandez to oppose the motion to enforce the appellate waiver in his plea

agreement in this direct appeal. Anders, 386 U.S. at 744. The motion to enforce is

granted, and this matter is dismissed.


                                           Entered for the Court
                                           Per Curiam




                                          4